DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Examiner’s Note
The examiner’s note in the Final Rejection of January 24, 2022 is maintained, as it is unaddressed by applicant.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, 9, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as unpatentable over Mraczek et al. (US 2020/0325552 A1), hereinafter Mraczek.

Regarding claims 1-3, 5-7, 22, 24 and 25, Mraczek teaches a steel (alloy) product in weight % iron and impurities, and in addition C: 0.01-0.35%, Mn: 1-4%, Si: 0.5-2.5%, Nb: 0-0.2%, Ti: 0-0.2%, P: 0-0.1%, Al: 0-1.5%, S: 0-0.01%, N: 0-0.1%, and optionally 0-3% Cr, 0-1% Mo, 0-2% Ni, 0-0.1% B, and 0-1% V ([0010]) that is in a coil form ([0041]). The compositional proportions disclosed by Mraczek overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Mraczek, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 9, Mraczek teaches each claim limitation of claims 1-3 and 5-7, as discussed above, Mraczek does not specifically teach subjected to a quench and partitioning process.  However, these are product by process limitations, which are limited by and defined by the process, and the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Mraczek teaches an identical alloy to that claimed by applicant would react the same way as the alloy of applicant when quenched and partitioned.  Further, these are extremely broad process steps, which render the claim broadly interpretable. 

Regarding claim 21, Mraczek teaches each claim limitation of claims 1-3 and 5-7, as discussed above, Mraczek further teaches Al content can be 0 ([0010]). The compositional proportions disclosed by Mraczek overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Mraczek, including those proportions, which satisfy the presently claimed compositional requirements.
Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Mraczek in view of Angles et al. (US 2016/0010168 A1), hereinafter Angles.

Regarding claims 23 and 26, Mraczek teaches each claim limitation of claims 1-3 and 5-7, as discussed above, where the alloy is a coil ([0041]) of martensite and ferrite ([0030]), but does not specifically teach it comprises retained austenite, nor wherein the martensite is present at 80% or more of the microstructure.
Angles, in the similar field of endeavor, steels with a composition overlapping that of applicant ([0022]), teaches residual austenite ([0011]) and where the structure is pure or at least mainly martensite ([0008]).  The martensite proportions disclosed by Angles overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Angles, including those proportions, which satisfy the presently claimed structural requirements.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Mraczek to incorporate the structural composition taught by Angles.  The motivation for doing so would have been to ensure the strength of the steel ([0011]) for use in tools that are wear resistant ([0005]).

Claim 23 and 26 are rejected under 35 U.S.C. 103 as unpatentable over Mraczek in view of Ikeda (EP3020842B1).

Regarding claims 23 and 26, Mraczek teaches each claim limitation of claims 1 and 24, as discussed above, Mraczek further teaches contains Cr and Si ([0010]) and discusses prior art of EP 3020842 (Ikeda) that teaches a flat steel product having an internal Si oxide layer adjacent to the surface of 4 micron or more thickness after hot rolling (hot forming) (Mraczek [0005]; Ikeda [0016]).  Ikeda is in the similar field of endeavor as Mraczek, as Mraczek references Ikeda as related prior art ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that a internal oxide layer would comprise the metals of the steel slab  (including Si and Cr Mraczek [0010]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Mraczek to incorporate the internal oxide layer taught by Ikeda, as Mraczek specifically references this as related prior art, including the specific teaching ([0005]), the benefit being to increase the hydrogen embrittlement resistance of the steel product ([0005])
The compositional and thickness proportions disclosed by Mraczek in view of Ikeda overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Mraczek in view of Ikeda, including those proportions, which satisfy the presently claimed compositional and thickness requirements.

Response to Arguments
Applicant’s claim amendments with respect to claim objections have been fully considered and are persuasive.  The claim objection of January 24, 2022 has been withdrawn. 

Applicant’s claim amendments with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of January 24, 2022 has been withdrawn. 

Applicant’s arguments and claim amendments, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 (a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mraczek, Mraczek in view of Ikeda, and Mraczek in view of Angles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784